Kellogg, J.:
Plass was a section laborer and, as such, in the course of his employment was mowing the right of way of the appellant’s railway. This was done every year and the men were engaged several days in performing that duty. The object in mowing the grass was for the safety of the bridges, the adjoining properties, to keep fires from spreading and to prevent the grass coming up on the tracks, thus causing the engines to slip. In the grass was growing poison ivy and other weeds, and while mowing Plass came in contract with the ivy and was poisoned, became sick.and confined to his bed, resulting in blood poisoning, where he contracted congestion of the lungs from which he died August 29, 1914. The remote cause of his death was the ivy and septic poisoning and the immediate cause of his death was acute congestion of the lungs, to which his poisoned condition predisposed him. Such are the findings of the Commission.
It has been held that contact with poison ivy which results in death is an accidental death within a policy covering death by external, violent and • accidental means. (Railway Mail Assn. v. Dent, 213 Fed. Rep. 981.)
The injury cannot be called an occupational disease. Plass actually, inadvertently, came in physical contact with poison ivy. The poison to his system caused thereby resulted in his sickness and reduced his power of resistance and made him susceptible to bronchitis. The attending physician treated him for ivy poisoning and then found he had developed more or less infection, the blobs breaking open, and in that way he became infected and while in bed contracted bronchitis, which afterward developed oedema of the lungs and he died quite suddenly.
*828The Commission has found that the ivy and septic poisoning was the remote cause of his death and that 'his poisoned condition predisposed him to the acute congestion of the lungs of which he died. We are not at liberty to review the findings of the Commission upon a question of fact. There is certainly some evidence to warrant the finding.
The award is, therefore, affirmed.
Award unanimously affirmed.